Name: 85/541/EEC: Commission Decision of 3 December 1985 approving the third amendment to the plan for the accelerated eradication of classical swine fever, submitted by Italy (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  means of agricultural production
 Date Published: 1985-12-12

 Avis juridique important|31985D054185/541/EEC: Commission Decision of 3 December 1985 approving the third amendment to the plan for the accelerated eradication of classical swine fever, submitted by Italy (Only the Italian text is authentic) Official Journal L 334 , 12/12/1985 P. 0029 - 0029*****COMMISSION DECISION of 3 December 1985 approving the third amendment to the plan for the accelerated eradication of classical swine fever, submitted by Italy (Only the Italian text is authentic) (85/541/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), and in particular Article 6 (4) thereof, Having regard to Council Decision 80/1096/EEC of 11 November 1980 introducing Community financial measures for the eradication of classical swine fever (2), as last amended by Decision 83/254/EEC (3), and in particular Article 5 thereof; Whereas by Decision 83/100/EEC (4), the Commission approved the plan for the accelerated eradication of classical swine fever submitted by Italy; Whereas by Decisions 84/193/EEC (5) and 85/120/EEC (6), the Commission has approved a first and second amendment to the initial plan; Whereas by telex dated 7 November 1985, the Italian authorities informed the Commission of amendments to the plan to take account of the evolution of classical swine fever in Italy; Whereas the amended plan has been examined and found to comply with Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (7) and with Directive 80/1095/EEC; whereas the conditions for financial participation by the Community continue therefore to be met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The third amendment to the plan for the accelerated eradication of classical swine fever, submitted by Italy, is hereby approved. Article 2 The amendment of the plan referred to in Article 1 shall take effect on 1 January 1986. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 3 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 325, 1. 12. 1980, p. 5. (3) OJ No L 143, 2. 6. 1983, p. 37. (4) OJ No L 61, 8. 3. 1983, p. 26. (5) OJ No L 100, 12. 4. 1984, p. 23. (6) OJ No L 46, 15. 2. 1985, p. 50. (7) OJ No L 47, 21. 2. 1980, p. 11.